942 N.E.2d 110 (2011)
CITY OF GREENWOOD, et al., Appellants,
v.
TOWN OF BARGERSVILLE, Indiana, Appellee.
No. 41S05-1012-CV-666.
Supreme Court of Indiana.
January 29, 2011.

ORDER
On December 10, 2010, we granted transfer of jurisdiction over this appeal. See Appellate Rules 56(B) and 58(A). After further review, including oral argument, the Court is evenly divided.
Accordingly, the Court of Appeals opinion reported as City of Greenwood v. Town of Bargersville, 930 N.E.2d 58 (Ind.Ct. App.2010), is no longer vacated and is REINSTATED as Court of Appeals precedent. See App. R. 58(A) & (C).
This appeal is at an end. The Clerk is directed to certify this appeal as final and to send copies of the order to the Hon. Thomas K. Milligan, Special Judge, Johnson Superior Court; to the Johnson Superior Court; to the Hon. Margret G. Robb, Chief Judge, Indiana Court of Appeals; to Steve Lancaster, Court of Appeals Administrator; and to all counsel of record.
The Clerk is also directed to post this order on the Court's website, and Thomson Reuters is directed to publish this order in the bound volumes of this Court's decisions.
SHEPARD, C.J. and DAVID, J., would affirm the trial court.
*111 DICKSON and RUCKER, JJ., would reverse the trial court.
SULLIVAN, J., did not participate.